                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


KRISI HEATHERLY,                                                       Case No. 19-cv-110

                 Plaintiff,

vs.

MIDWEST RECEIVABLE
SOLUTIONS, LLC,

                Defendant.



                                         COMPLAINT


       NOW COMES the plaintiff, Krisi Heatherly, by and through her attorneys, DeLadurantey

Law Office, LLC, and for her Complaint against the defendant, Midwest Receivable Solutions,

LLC, the plaintiff states as follows:

                                I.      PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), 15 U.S.C. §1692, et seq.

                                 II.     JURISDICTION & VENUE

       2.      Jurisdiction arises under the FDCPA, 15 U.S.C. §1692 et seq., and pursuant to 28

U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                         III.   PARTIES

       4.      Krisi Heatherly, (hereinafter, “Ms. Heatherly”) is an individual who was at all

relevant times residing in the County of Milwaukee, State of Wisconsin.




            Case 2:19-cv-00110-LA Filed 01/18/19 Page 1 of 7 Document 1
        5.      The debt that Ms. Heatherly was allegedly obligated to pay was a debt allegedly

originally owed to WE Energies. (hereinafter, “the Debt”).

        6.      At all relevant times, Ms. Heatherly was a “consumer” as that term is defined by

15 U.S.C. §1692a(3).

        7.      Defendant Midwest Receivable Solutions, LLC (hereinafter “Defendant Midwest”)

is a business with an office located at 2323 Gull Road, Suite E, Kalamazoo, MI 49048 and a

registered agent of Tammy Vandegriff at the same address.

        8.      Defendant Midwest is a “debt collector” as that term is defined by the FDCPA, 15

U.S.C. § 1692a(6)

        9.      Defendant Midwest regularly collects, or attempts to collect, debts allegedly owed

to third parties.

        10.     Upon information and belief, Defendant Midwest was hired to collect the Debt

from Ms. Heatherly.

        11.     During the course of its efforts to collect debts allegedly owed to third parties,

Defendant Midwest sends alleged debtors bills, statements, and/or other correspondence via the

mail and/or electronic mail and initiates contact with alleged debtors via various means of

telecommunication, such as the telephone and facsimile.

        12.     At all relevant times, Defendant Midwest acted as a debt collector as that term is

defined by 15 U.S.C. §1692a(6).

        13.     At all relevant times, Defendant Midwest acted through its duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, and insurers.

                                      IV.     ALLEGATIONS




                                            2
              Case 2:19-cv-00110-LA Filed 01/18/19 Page 2 of 7 Document 1
        14.     On or about February 23, 2017, Ms. Heatherly filed a Chapter 7 Bankruptcy

Petition in the United States Bankruptcy Court for the Eastern District of Wisconsin, and was

assigned case number 17-21349-svk.

        15.     On or about February 26, 2017, the United States Bankruptcy Court for the

Eastern District of Wisconsin sent notice of the Plaintiff’s bankruptcy filing by first class mail to

Plaintiff’s creditors.

        16.     At the time of the bankruptcy, Plaintiff owed the Debt – and that Debt was being

collected by a non-party collection agency. Plaintiff listed that non-party (Harris and Harris) on

her list of creditors.

        17.     Plaintiff received her discharge of her Chapter 7 Bankruptcy on May 31, 2017.

        18.     On or about June 2, 2017, the United States Bankruptcy Court for the Eastern

District of Wisconsin sent notice of Plaintiff’s bankruptcy to her creditors.

        19.     Plaintiff did not incur any additional new debt with WE Energies after the filing

of her bankruptcy.

        20.     On or about December 26, 2018, Defendant sent Plaintiff a collection letter,

attempting to collect on a debt that was included in Plaintiff’s bankruptcy. The debt that

Defendant sought to collect was the old “WE Energies” bill listed in her bankruptcy.

        21.     Defendant had actual or constructive knowledge that the debt listed on the

December 26, 2018 letter had been discharged in bankruptcy and was not owed.

          Count 1 – Violations of the Fair Debt Collection Practices Act, (15 U.S.C. §1692)

        22.     Plaintiff incorporates by reference all of the above-paragraphs of this Complaint

as though fully stated herein.

        23.     Plaintiff is a consumer as defined by 15 U.S.C. §1692a(3).




                                            3
              Case 2:19-cv-00110-LA Filed 01/18/19 Page 3 of 7 Document 1
       24.      The foregoing acts of the Defendant and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692e, 1692e(2),

1692e(5), 1692e(10), 1692f, and 1692f(1), with respect to Plaintiff.

       25.      Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did when they tried to collect on an

account discharged in bankruptcy.

       26.      26.    Under 15 U.S.C. § 1692e(10), a debt collector cannot use false

representation or deceptive means to collect, which they did when they tried to collect on an

account discharged in bankruptcy.

       27.      Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount which it is

not authorized to collect, which they did when they tried to collect on an account discharged in

bankruptcy.

       28.      Plaintiff has suffered actual damages as a result of these illegal collection

communications in the form of anger, anxiety, emotional distress, humiliation, frustration,

amongst other negative emotions.

       29.      Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

              Count 2 – Violations of the Wisconsin Consumer Act, (Wis. Stat. § 427.104)

       30.      Plaintiff incorporates by reference all of the above-paragraphs of this Complaint

as though fully stated herein.

       31.      Under Wis. Stat. § 427.104(h), a debt collector cannot “[e]ngage in… conduct

which can reasonably be expected to… harass the customer or a person related to the consumer.”




                                           4
             Case 2:19-cv-00110-LA Filed 01/18/19 Page 4 of 7 Document 1
        32.     Giving false information to the Plaintiff about an account discharged in

bankruptcy can reasonably be expected to cause harassment.

        33.     Under Wis. Stat. § 427.104(j), a debt collector cannot “[c]laim, or attempt or

threaten to enforce a right with knowledge or reason to know that the right does not exist.”

        34.      Defendant had knowledge that they had no right to collect on the debt, when they

sent a collection letter to Plaintiff.

        35.     Plaintiff has suffered actual damages as a result of these illegal collection

communications in the form of anger, anxiety, emotional distress, humiliation, frustration,

amongst other negative emotions.

        36.     Plaintiff is entitled to actual, statutory, and punitive damages pursuant to Wis.

Stat. § 427 and, reasonable attorney’s fees and costs pursuant to Wis. Stat. § 435.308.

                                           V.     JURY DEMAND

        37.     Plaintiff hereby demands a trial by jury on all issues so triable.



                                         VI.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Krisi Heatherly, by and through her attorneys, respectfully

prays for Judgment to be entered in favor of the Plaintiff and against Defendant as follows:

        A.      Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
                1692k(a)(1);
        B.      Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
        C.      Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);
        D.      Actual, statutory, and punitive damages pursuant to Wis. Stat. §427 et al.;
        E.      Costs and reasonable attorneys’ fees pursuant to Wis. Stat. §425.308; and
        F.      Other and further relief as may be just and proper.


    Dated: January 18, 2019

                                                  DeLadurantey Law Office, LLC


                                            5
              Case 2:19-cv-00110-LA Filed 01/18/19 Page 5 of 7 Document 1
                          s/ Nathan E. DeLadurantey
                          Nathan E. DeLadurantey (WI# 1063937)
                          DeLadurantey Law Office, LLC
                          330 S. Executive Drive, Suite 109
                          Brookfield, WI 53005
                          (414) 377-0515; (414) 755-0860 – Fax
                          Nathan@dela-law.com

                          Attorney for the Plaintiff




                              6
Case 2:19-cv-00110-LA Filed 01/18/19 Page 6 of 7 Document 1
Case 2:19-cv-00110-LA Filed 01/18/19 Page 7 of 7 Document 1
